Citation Nr: 0617389	
Decision Date: 06/14/06    Archive Date: 06/26/06

DOCKET NO.  00-09 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for xanthoma 
disseminatum, to include as a result of exposure to 
herbicides.

2.  Entitlement to service connection for peripheral 
neuropathy, to include as a result of exposure to herbicides.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel
INTRODUCTION

The veteran served on active duty from August 1963 to August 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 rating decision.


FINDINGS OF FACT

1.  The medical evidence fails to link the veteran's xanthoma 
disseminatum to his time in service. 

2.  The medical evidence fails to link the veteran's 
peripheral neuropathy to his time in service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for xanthoma 
disseminatum are not met.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2005).

2.  The criteria for service connection for peripheral 
neuropathy are not met.  38 U.S.C.A. §§ 1110, 1116 (West 
2002); 38 C.F.R. §§ 3.303, 3.309(e) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Where chronicity of a disease is not 
shown in service, service connection may yet be established 
by showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  A 
veteran may also establish service connection if all of the 
evidence, including that pertaining to service, shows that a 
disease first diagnosed after service was incurred in 
service.  38 C.F.R. § 3.303.

For purposes of establishing service connection for a 
disability resulting from exposure to a herbicide agent, a 
veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam between January 1962 and 
May 1975, shall be presumed to have been exposed during such 
service to a herbicide agent, absent affirmative evidence to 
the contrary demonstrating that the veteran was not exposed 
to any such agent during service. 38 U.S.C.A. § 1116(f).  
Moreover, service connection for the diseases listed at 38 
C.F.R. § 3.309(e) shall be presumed if they become manifest 
to a degree of 10 percent or more at any time after service, 
except that chloracne or other acneform disease consistent 
with chloracne and porphyria cutanea tarda, shall have become 
manifest to a degree of 10 percent or more within one year, 
after the last date on which the veteran was exposed to an 
herbicide agent during active service. 38 U.S.C.A. § 1116; 38 
C.F.R. § 3.307(a)(6)(ii).  Furthermore, for the purpose of 
presumptive service connection, the term acute and subacute 
peripheral neuropathy means transient peripheral neuropathy 
that appears within weeks or months of exposure to an 
herbicide agent and resolves within two years of the date of 
onset.  

Under the Agent Orange Act of 1991, VA is required to 
determine, based on reports from the National Academy of 
Sciences and all other sound medical and scientific 
information and analyses available to it, whether the 
credible evidence for an association between herbicide 
exposure and a disease is equal to or outweighs the credible 
evidence against an association.  In this regard, reports by 
the National Academy of Sciences received by VA in 1993 and 
1996 concluded that there was inadequate/insufficient 
evidence to determine whether an association exists between 
herbicide exposure and chronic peripheral neuropathy (meaning 
that the available studies were of insufficient quality, 
consistency, or statistical strength to permit a conclusion 
regarding the presence or absence of an association with 
herbicide exposure).  Pursuant to the standards of the Agent 
Orange Act, VA then determined that the evidence against an 
association between herbicide exposure and chronic peripheral 
neuropathy outweighed the evidence for such an association.  
See Diseases Associated With Exposure to Certain Herbicide 
Agents (Prostate Cancer and Acute and Subacute Peripheral 
Neuropathy), 61 Fed. Reg. 57586-01 (Nov. 7, 1996).

The studies reviewed by the National Academy of Sciences 
suggested that the development of peripheral neuropathy can 
follow high levels of exposure to herbicides, and that 
peripheral neuropathy associated with herbicide exposure will 
manifest very soon after exposure.  The trend to recovery 
reported and the negative findings of many long-term follow-
up studies of peripheral neuropathy suggested that if such a 
neuropathy develops, it resolves with time.  See id.

Xanthoma disseminatum

The veteran contends that his xanthoma disseminatum is a 
result of Agent Orange exposure while he served in the 
Republic of Vietnam.  It is noted that xanthoma disseminatum 
is not a disease for which a presumption of service 
connection attaches as a result of herbicide exposure.  See 
38 C.F.R. § 3.309(e).  While the veteran may still prove 
direct service connection, the medical evidence of record 
fails to by show that it is as likely as not that his 
xanthoma disseminatum was either caused by or began during 
his military service.
 
Service medical records note that the veteran's nose and skin 
were normal at time of separation; and the medical evidence, 
including VA and private treatment records, reflects that the 
veteran's xanthoma disseminatum was first diagnosed around 
1990, more than two decades after the veteran's discharge 
from service (a hospitalization report dated in August 1992 
reflects that the veteran had xanthoma disseminatum for 
approximately a year and a half; and a VA examination report 
from November 1992 noted that the veteran had several 
yellowish hypertrophic lesions (xanthomas) on the veteran's 
face, back, chest, and forearm, and a general puffiness of 
the face.

While the veteran's xanthoma disseminatum is a current 
disability, the medical evidence fails to show that it is as 
likely as not that the xanthoma disseminatum was caused by or 
began during the veteran's military service.  In August 1999, 
a physician from the Cleveland Clinic opined that the 
veteran's xanthoma disseminatum could be related to Agent 
Orange exposure.  However, "could be" in the context of a 
medical opinion is too speculative to provide the requisite 
nexus.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993).  

Other evidence that has been submitted includes statements 
from the veteran's brother and sister indicating that there 
was no family history of xanthoma disseminatum, and 
photographs of the veteran's face.  However, this evidence 
only proves that the veteran has a disability that no one 
else in his family has had.  It does not show that it is as 
likely as not that the veteran's xanthoma disseminatum was 
either caused by or began during his military service.

Given the significant passage of time between the veteran's 
discharge from service and the onset of his symptomatology, 
and the lack of an affirmative medical opinion indicating 
that the veteran's xanthoma disseminatum is related to his 
time in service, the preponderance of evidence is against the 
veteran's claim, and it is therefore denied. 

Peripheral Neuropathy

The veteran asserts that his peripheral neuropathy is the 
result of Agent Orange exposure in Vietnam.  However, the 
medical evidence fails to show that his peripheral neuropathy 
appeared within weeks or months of exposure to an herbicide 
agent while in Vietnam, and it did not resolve within two 
years of its onset (the veteran currently has peripheral 
neuropathy, and it has been more than 30 years since he 
served in Vietnam; furthermore, an August 1992 
hospitalization report noted that the veteran's peripheral 
neuropathy had its onset approximately a year and a half 
earlier (more than 20 years after service)).  While the 
veteran asserted in his substantive appeal that he remembered 
some loss of sensation in his fingers and toes upon when he 
first returned from Vietnam which he believes was the onset 
of his peripheral neuropathy, the veteran is not medically 
qualified to provide testimony regarding a matter requiring 
medical expertise, such as an opinion as to diagnosis or 
medical causation.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-495 (1992).  Furthermore, service medical records 
fail to show any signs of peripheral neuropathy.  As such, 
presumptive service connection is not available in this case.  
See 38 C.F.R. § 3.309(e).  

Nevertheless, even if presumptive service connection is not 
available, a veteran is not precluded from establishing 
service connection with proof of actual direct causation.  
See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

However, scientific research (as compiled by the National 
Academy of Sciences) has determined that chronic peripheral 
neuropathy is not caused by herbicide exposure.  Therefore, 
even though a private doctor opined in November 2001 that the 
veteran's peripheral neuropathy was related to his xanthoma 
disseminatum and to Agent Orange exposure, the uncorroborated 
opinion of a single doctor is not sufficient to overcome the 
clinical studies compiled by the National Academy of Sciences 
which fail to show that chronic peripheral neuropathy is 
caused by herbicide exposure. 

Furthermore, even in absence of the National Academy of 
Sciences' reports, the veteran's doctor provided no 
explanation of either how she reached her conclusion.  She 
also failed to explain the 20 year period between the 
veteran's time in service and the onset of his peripheral 
neuropathy.  Additionally, she apparently was not even 
certain that the cause of the veteran's peripheral neuropathy 
was Agent Orange exposure, as she also attributed the 
veteran's peripheral neuropathy to his xanthoma disseminatum.  

Further weakening the doctor's opinion, are several other 
doctors (including a VA examiner in November 1992 and a 
private doctor in July 1997) who indicated that the veteran's 
peripheral neuropathy was the result of a Vitamin B-12 
deficiency caused by mal-absorption as a result of his 
xanthoma disseminatum.  

Under these circumstances, the preponderance of the medical 
evidence indicates that the veteran's peripheral neuropathy 
was not caused by Agent Orange exposure, or that it is 
otherwise linked to service, and the veteran's claim is 
therefore denied. 


II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

In the present case, required notice was completed by a 
letter dated in May 2005.  By this, and by previous letter, 
the statement of the case, and the supplemental statement of 
the case, the veteran was informed of all four elements 
required by the Pelegrini II Court as stated above.
 
The Board finds that any defect concerning the timing of the 
notice requirement was harmless error.  Although the notice 
provided to the veteran was not given prior to the first 
adjudication of the claim, the veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim and ample time to respond to VA notices.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  

VA and private treatment records have been obtained.  The 
veteran was also provided with a VA examination (the report 
of which has been associated with the claims file).  
Additionally, the veteran was offered the opportunity to 
testify at a hearing before the Board, but he declined.

VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In light of 
the denial of the veteran's service-connection claims, no 
initial disability rating or effective date will be assigned, 
so there can be no possibility of any prejudice to the 
veteran under the holding in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  Because VA's duties to notify and assist 
have been met, there is no prejudice to the veteran in 
adjudicating this appeal.


ORDER

Service connection for xanthoma disseminatum is denied.

Service connection for peripheral neuropathy is denied.


______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


